Case 1:20-cv-01870-RPK-SMG Document 1 Filed 04/21/20 Page 1 of 13 PageID #: 1




                         UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NEW YORK

  MARIANO BENITEZ AND KEITH                          Case No. :
  HOBBS, individually and on behalf of all
  others similarly situated,                         CLASS ACTION COMPLAINT

                 Plaintiff,                          DEMAND FOR JURY TRIAL

  v.

  SPRINGVILLE PARTNERS LLC, a New
  York limited liability company,

                 Defendant.


           CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL

       Plaintiffs Mariano Benitez (“Benitez”) and Keith Hobbs (“Hobbs”) bring this Class

Action Complaint and Demand for Jury Trial (“Complaint”) against Defendant Springville

Partners, LLC (“Springville”) (1) stop Defendant’s practice of placing calls using an “automatic

telephone dialing system” (“ATDS”) to the cellular telephones of consumers nationwide without

their prior express consent; (2) enjoin Defendant from continuing to place autodialed telephone

calls to consumers who did not provide their prior express consent to receive them, or who

revoked such consent; and (3) obtain redress for all persons injured by Defendant’s conduct.

Plaintiffs also seeks an award of statutory damages to the members of the Class, plus court costs

and reasonable attorneys’ fees.

       Plaintiffs, for their complaint, alleges as follows upon personal knowledge as to

themselves and their own acts and experiences, and, as to all other matters, upon information and

belief, including investigation conducted by his attorneys.



                                                 1
Case 1:20-cv-01870-RPK-SMG Document 1 Filed 04/21/20 Page 2 of 13 PageID #: 2



                                              PARTIES

        1.      Plaintiff Benitez is a natural person over the age of eighteen (18) and a resident of

        the State of California. Plaintiff Benitez resides in Chula Vista, California.

        2.      Plaintiff Hobbs is a natural person over the age of eighteen (18) and a resident of

        the State of George. Plaintiff resides in Columbus, Muscogee County, Georgia.

        2.      Defendant Springville Partners, LLC is a limited liability company organized and

existing under the laws of the State of New York, with its principal place of business located in

Richmond County, New York.

                                   JURISDICTION & VENUE

        3.      This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §

1331, as the action arises under the Telephone Consumer Protection Act, 47 U.S.C. §227, et seq.,

a federal statute.

        4.      This Court also has jurisdiction under the Class Action Fairness Act, 28 U.S.C. §

1332 (“CAFA”), because the alleged Class consists of over 100 persons, there is minimal

diversity, and the claims of the class members when aggregated together exceeds $5 million.

Further, none of the exceptions to CAFA applies.

        5.      This Court has personal jurisdiction over Springville because it is headquartered

in Richmond County, which is located within this District, Springville solicits significant

business in this District, has entered into business contracts in this District, and a significant

portion of the unlawful conduct alleged in this Complaint occurred in, was directed to, and/or

emanated from this District.

        6.      Venue is proper pursuant to 28 U.S.C. § 1391(b) because Defendant is

headquartered in this District, solicits a significant amount of business within this District, and



                                                   2
Case 1:20-cv-01870-RPK-SMG Document 1 Filed 04/21/20 Page 3 of 13 PageID #: 3



because a significant portion of the wrongful conduct giving rise to this case occurred in and/or

emanated from this District.

                            COMMON ALLEGATIONS OF FACT

       7.      Defendant Springville is a financial services company.

       8.       Unfortunately for consumers, Springville casts its marketing net too wide. That

is, in an attempt to aggressively promote its business and to generate leads for its financial

products, Defendant conducted (and continues to conduct) a wide-scale telemarketing campaign,

targeting at least the States where it serves as a licensed insurance agency, that repeatedly makes

unsolicited autodialed phone calls to consumers' telephones including cellular telephones all

without any prior express consent to make such calls.

       9.      To make matters worse, Springville (or its agent) places these calls to telephones

using an ATDS without consumers’ prior written express consent—which violates the TCPA.

       10.     The Telephone Consumer Protection Act 47 U.S.C. § 227, et seq. (“TCPA”) and

its implementing regulations, 47 C.F.R. § 64.1200, et seq. prohibit companies and persons, such

as Defendant, from placing calls using an ATDS (“autodialed calls”) to cellular telephones

without first obtaining prior express consent. Defendant has violated, and continues to violate,

the TCPA and its regulations by placing autodialed calls to cellphone subscribers who have not

given prior express consent, orally or in writing, to receive such calls.

       11.     In an effort to obtain leads for its services, Springville made (or had made on its

behalf) autodialed calls to the cellular telephones of Plaintiffs and other members of the class

without first obtaining express consent to do so—all in violation of the TCPA.

       12.     The TCPA was enacted to protect consumers from unauthorized calls like those

alleged in this Complaint: autodialed calls placed to cellphone numbers without each consumer’s



                                                  3
Case 1:20-cv-01870-RPK-SMG Document 1 Filed 04/21/20 Page 4 of 13 PageID #: 4



prior express written consent.

        13.    By making the telephone calls at issue in this Complaint, Defendant caused

Plaintiffs and the members of the Class actual harm and cognizable legal injury. This includes

the aggravation and nuisance and invasions of privacy that result from the receipt of such calls as

well as a loss of value realized for any monies that consumers paid to their wireless carriers for

the receipt of such calls. Furthermore, the calls interrupted and interfered with Plaintiffs and the

other Class members’ use and enjoyment of their cellphones, including the related data, software,

and hardware components. Defendant also injured the Plaintiffs and Class members by causing

wear and tear on their phones, consuming battery life, and appropriating cellular minutes and

data.

        14.    At no time did Defendant obtain prior express consent from Plaintiffs or any of

the Class members to receive autodialed telemarketing calls.

        15.    In making the phone calls at issue in this Complaint, Defendant and/or its agents

utilized an ATDS. Specifically, the hardware and software used by Springville and/or its agents

has the capacity to store, produce, and dial random or sequential numbers, and/or receive and

store lists of telephone numbers, and to dial such numbers, en masse, in an automated fashion

without human intervention. Defendant’s automated dialing equipment includes features

substantially similar to a predictive dialer, inasmuch as it is capable of making numerous calls

simultaneously, without human intervention.

        16.    Defendant knowingly made, and continues to make, telemarketing calls without

the prior express consent of the recipients. As such, Defendant not only invaded the personal

privacy of Plaintiffs and members of the alleged Class, it also intentionally and repeatedly

violated the TCPA. Defendant was, and is, aware that the autodialed calls described herein were



                                                  4
Case 1:20-cv-01870-RPK-SMG Document 1 Filed 04/21/20 Page 5 of 13 PageID #: 5



made to consumers like Plaintiffs who have not consented to receive them.

       17.     By making unauthorized autodialed calls as alleged herein, Springville has caused

consumers actual harm, including the aggravation, nuisance and invasions of privacy that result

from the receipt of such calls, the wear and tear on their cellphones, consumption of battery life,

lost cellular minutes, loss of value realized for monies paid to their wireless carriers for the

receipt of such calls, and in the form of the diminished use, enjoyment, value, and utility of their

telephones and telephone plans. Furthermore, Defendant made the calls knowing they interfered

with Plaintiffs and the other Class members’ use and enjoyment of, and the ability to access,

their cellphones, including the related data, software, and hardware components.

       18.     To the extent any third party made the calls, the third party acted on behalf of

Defendant, at Defendant’s direction and control, for Defendant’s knowing benefit, and with

Defendant’s approval, and/or Defendant ratified the making of any such calls.

       19.     To redress these injuries, Plaintiffs, on behalf of themselves and a Class of

similarly situated individuals, brings this suit under the TCPA, which prohibits unsolicited

autodialed calls to cellular telephones. On behalf of the Class, Plaintiffs seek an injunction

requiring Defendant to cease all unauthorized autodialed calling activities and an award of

statutory damages to the class members, together with pre and post-judgment interest, costs and

reasonable attorneys’ fees.

                        FACTS SPECIFIC TO PLAINTIFF BENITEZ

       20.     Plaintiff Benitez is the subscriber to and customary user of the personal cellular

telephone number ending in 7919.

       21.     On or around January 17, 2018, Benitez received a telemarketing call from the

phone number 929-364-0998.



                                                  5
Case 1:20-cv-01870-RPK-SMG Document 1 Filed 04/21/20 Page 6 of 13 PageID #: 6



        22.    On the call, Benitez heard dead air consistent with an autodialer/ATDS. Plaintiff

estimates that roughly 20 seconds went by after answering the call until a person came on, a

telltale sign of an ATDS.

        23.    The call was from Springville and was made for the purpose of soliciting Benitez

for a loan.

        24.    Shortly after the call, Benitez received a follow-up email from Trevor Gnyp at

Springville Partners. The email stated in part that “we have previously spoken” and “[a]ttached is

is the Springville Partners LLC funding application”.

        25.    Plaintiff Benitez does not have a relationship with Defendant, has never provided

his telephone number to Defendant, and has never requested that Defendant or anyone else

acting on Defendant’s behalf, place autodialed calls to him or offer him its services. Plaintiff

Benitez has never provided any form of prior express written or oral consent for Defendant to

place autodialed calls to him and has no other prior relationship with Defendant. Simply put,

Benitez never provided any prior express written or oral consent to be called at all.

                         FACTS SPECIFIC TO PLAINTIFF HOBBS

        26.    Plaintiff Hobbs is the subscriber to and customary user of the personal cellular

telephone number ending in 7558.

        27.    On or around October 17, 2018, Hobbs received a telemarketing call from the

phone number 347-778-5191.

        28.    On the call, Hobbs heard a pause after answering before an agent came on the

line, consistent with the use of an ATDS.

        29.    The call was from Springville and was made for the purpose of soliciting Hobbs

for a loan.



                                                 6
Case 1:20-cv-01870-RPK-SMG Document 1 Filed 04/21/20 Page 7 of 13 PageID #: 7



       30.     Shortly after the call, Hobbs received a follow-up email from Liam Aleman at

Springville Partners. The email stated in part:

               Hey,

               This is Liam with Springville Partners. It was nice speaking with you
               earlier. Like I told you, our maximum term is 24 months for new customers.
               We collect our payments either daily, weekly. We provide both MCA and
               ACH programs. We fund anywhere from 1st-4th position, and we can
               consolidate up to 3 balances with other advance companies. Attached is the
               Springville Partners funding application.

       31.     Plaintiff Hobbs does not have a relationship with Defendant, has never provided

his telephone number to Defendant, and has never requested that Defendant or anyone else

acting on Defendant’s behalf, place autodialed calls to him or offer him its services. Plaintiff

Hobbs has never provided any form of prior express written or oral consent for Defendant to

place autodialed calls to him and has no other prior relationship with Defendant. Simply put,

Hobbs never provided any prior express written or oral consent to be called at all.

       32.     To redress these injuries, Hobbs, on behalf of himself and a Class of similarly

situated individuals, brings this suit under the TCPA, which prohibits unsolicited autodialed to

telephones. On behalf of the Class, Hobbs seeks an injunction requiring Defendant to cease all

unauthorized autodialing calling activities and an award of statutory damages to the class

members, together with costs and reasonable attorneys’ fees.

                               CLASS ACTION ALLEGATIONS

       39.     Plaintiffs Hobbs and Benitez bring this action pursuant to Federal Rule of Civil

Procedure 23(b)(2) and Rule 23(b)(3) on behalf of themselves and the Class defined as follows:

       Autodialed No Consent Class: All persons in the United States who from four
       years prior to the filing of the initial complaint in this action to the present: (1)
       Defendant, or a third person acting on behalf of Defendant, called; (2) on the
       person’s cellular telephone; (3) using the same equipment that was used to call the
       Plaintiffs; (4) for the purpose of selling Springville’s products and services; and (5)

                                                  7
Case 1:20-cv-01870-RPK-SMG Document 1 Filed 04/21/20 Page 8 of 13 PageID #: 8



        for whom Defendant claims it obtained prior express consent in the same manner
        as Defendant claims it supposedly obtained prior express consent to call Plaintiffs.

        40.     The following people are excluded from the Class: (1) any Judge or Magistrate

presiding over this action and members of their families; (2) Defendant, Defendant’s

subsidiaries, parents, successors, predecessors, and any entity in which the Defendant or its

parents have a controlling interest and its current or former employees, officers and directors; (3)

persons who properly execute and file a timely request for exclusion from the Class; (4) persons

whose claims in this matter have been finally adjudicated on the merits or otherwise released; (5)

Plaintiffs’ counsel and Defendant’s counsel; and (6) the legal representatives, successors, and

assignees of any such excluded persons. Plaintiffs anticipate the need to amend the class

definitions following appropriate discovery.

        41.     Numerosity: The exact number of members within the Class is unknown and not

available to Plaintiffs at this time, but it is clear that individual joinder is impracticable. On

information and belief, Defendant has placed autodialed calls to thousands of consumers who fall

into the defined Class. Members of the Class can be objectively identified through reference to

Defendant’s records, consumer phone records, and other evidence to be gained in discovery.

        42.     Typicality: Plaintiffs’ claims are typical of the claims of other members of the

Class, in that Plaintiffs and the members of the Class sustained damages arising out of

Defendant’s uniform wrongful conduct. Plaintiffs are members of the Class.

        43.     Adequate Representation: Plaintiffs will fairly and adequately represent and

protect the interests of the Class and have retained counsel competent and experienced in

complex class actions, specifically class actions under the TCPA. Plaintiffs have no interests

antagonistic to those of the Class, and Defendant has no defenses unique to either Plaintiff.

        44.     Commonality and Predominance: There are several questions of law and fact

                                                   8
Case 1:20-cv-01870-RPK-SMG Document 1 Filed 04/21/20 Page 9 of 13 PageID #: 9



common to the claims of Plaintiffs and the Class, and those questions predominate over any

questions that may affect individual members of the Class. Common questions for the Class

include, but are not necessarily limited to the following:

               (a)     Whether Defendant’s conduct violated the TCPA;

               (b)     Whether Defendant systematically made telephone calls to individuals

               who did not previously provide Defendant and/or its agents with their prior

               express consent;

               (c)     Whether the calls were made with the use of an ATDS;

               (d)     Whether a third party made the calls on Defendant’s behalf for

               Defendant’s benefit;

               (e)     Whether the Plaintiff and the other members of the Class are entitled to

               statutory damages; and

               (f)     Whether Defendant acted willfully so as to require an award of treble

               damages.

       45.     Superiority: This case is also appropriate for class certification because class

proceedings are superior to all other available methods for the fair and efficient adjudication of

this controversy. Joinder of all parties is impracticable, and the damages suffered by the

individual members of the Class will likely be relatively small, especially given the burden and

expense of individual prosecution of the complex litigation necessitated by Defendant’s actions.

Thus, it would be virtually impossible for the individual members of the Class to obtain effective

relief from Defendant’s misconduct. Even if class members could sustain such individual

litigation, it would still not be preferable to a class action, because individual litigation would

increase the delay and expense to all parties due to the complex legal and factual controversies



                                                   9
Case 1:20-cv-01870-RPK-SMG Document 1 Filed 04/21/20 Page 10 of 13 PageID #: 10



 presented in this Complaint. By contrast, a class action presents far fewer management

 difficulties and provides the benefits of single adjudication, economy of scale, and

 comprehensive supervision by a single Court. Economies of time, effort and expense will be

 fostered and uniformity of decisions ensured.

                                   FIRST CAUSE OF ACTION
                          Violation of the TCPA, 47 U.S.C. § 227, et seq.
                   (On behalf of Plaintiffs and the Autodialed No Consent Class)

           46.    Plaintiffs incorporate by reference the foregoing allegations as if fully set forth

 herein.

           47.    Defendant Springville, either on its own or through its agents or other third parties

 acting on its behalf (and for their mutual benefit), made unsolicited and unwanted telemarketing

 calls to cellular telephone numbers belonging to Plaintiffs and the other members of the

 Autodialed No Consent Class—without their prior express written consent—in an effort to

 generate leads for Defendant’s products and services.

           48.    Defendant failed to obtain any prior express consent that included, as required by

 47 C.F.R. § 64.1200(f)(8)(i), a “clear and conspicuous” disclosure informing the person signing

 that:

           (A) By executing the agreement, such person authorizes the seller to deliver or cause
           to be delivered to the signatory telemarketing calls using an automatic telephone
           dialing system or an artificial or prerecorded voice; and

           (B) The person is not required to sign the agreement (directly or indirectly), or agree
           to enter into such an agreement as a condition of purchasing any property, goods, or
           services.

           49.    Further, Defendant made the telephone calls using equipment that had the

 capacity to store or produce telephone numbers to be called using a random or sequential number

 generator, and/or receive and store lists of phone numbers, and to dial such numbers, en masse.


                                                    10
Case 1:20-cv-01870-RPK-SMG Document 1 Filed 04/21/20 Page 11 of 13 PageID #: 11



 Defendant utilized equipment that made the telephone calls to Plaintiffs and other members of

 the Autodialed No Consent Class simultaneously and without human intervention. Discovery

 will reveal the technological capacity of Defendant’s system.

        50.     By making unsolicited telephone calls to Plaintiffs and members of the Class’s

 cellular telephones without prior express consent, and by utilizing an ATDS while doing so,

 Defendant violated 47 U.S.C. § 227(b)(1)(A)(iii).

        51.     As a result of Defendant’s unlawful conduct, Plaintiffs and the members of the

 Class suffered actual damages in the form of monies paid to receive the unsolicited telephone

 calls on their cellular telephones and, under Section 227(b)(3)(B), are each entitled to, inter alia,

 a minimum of $500 in damages for each such violation of the TCPA.

        52.     Should the Court determine that Springville’s conduct was willful and knowing,

 the Court may, pursuant to Section 227(b)(3), treble the amount of statutory damages

 recoverable by Plaintiffs and the other members of the Class.

                                      PRAYER FOR RELIEF

        WHEREFORE, Plaintiffs Benitez and Hobbs, on behalf of themselves and the Classes,

 prays for the following relief:

                A.      An order certifying the Class as defined above, appointing Plaintiffs as the

        representatives of the Class and appointing their counsel as Class Counsel;

                B.      An award of actual monetary loss from such violations or the sum of five

        hundred dollars ($500.00) for each violation, whichever is greater all to be paid into a

        common fund for the benefit of the Plaintiffs and the Class Members;

                C.      An order declaring that Defendant’s actions, as set out above, violate the

        TCPA;



                                                  11
Case 1:20-cv-01870-RPK-SMG Document 1 Filed 04/21/20 Page 12 of 13 PageID #: 12



                E.       An injunction requiring Defendant to cease all unsolicited autodialed

        calling activities, and otherwise protecting the interests of the Class;

                F.       An award of reasonable attorneys’ fees and costs to be paid out of the

        common fund prayed for above;

                G.       An award of pre- and post-judgment interest; and

                H.       Such other and further relief that the Court deems reasonable and just.

                                          JURY DEMAND

        Plaintiff request a trial by jury of all claims that can be so tried.



                                                Respectfully Submitted,

                                                MARIANO BENITEZ AND KEITH HOBBS,
                                                individually and on behalf of class of similarly
                                                situated individuals


 Dated: April 21, 2020                          By: ___/s/ Shawn Kassman
                                                       One of Plaintiff’s Attorneys

                                                Shawn Kassman
                                                shawnkassman@centralisliplawyer.com
                                                Law Office of Shawn Kassman, Esq. PC
                                                110 Carleton Avenue
                                                Central Islip, New York 11722
                                                Tel: 631-232-9479
                                                Fax: 631-232-9489

                                                Patrick H. Peluso*
                                                ppeluso@woodrowpeluso.com
                                                Stephen A. Klein*
                                                sklein@woodrowpeluso.com
                                                Woodrow & Peluso, LLC
                                                3900 East Mexico Ave., Suite 300
                                                Denver, Colorado 80210
                                                Tel: (720) 213-0675

                                                Counsel for Plaintiff and the Putative Class

                                                   12
Case 1:20-cv-01870-RPK-SMG Document 1 Filed 04/21/20 Page 13 of 13 PageID #: 13




                                    *Motions for admission pro hac vice to be filed




                                      13
